364 U.S. 627 (1961)
DENVER CHICAGO TRANSPORT CO., INC.,
v.
UNITED STATES ET AL.
No. 503.
Supreme Court of United States.
Decided January 9, 1961.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO.
Thomas F. Kilroy for appellant.
Solicitor General Rankin, Assistant Attorney General Bicks, Richard A. Solomon, Robert W. Ginnane and Francis A. Silver for the United States and the Interstate Commerce Commission.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.